               Case 1:18-cr-10461-JGD Document 8 Filed 12/07/18 Page 1 of 9



                                                          U.S. Department of Justice

                                                          Andrew Lelling
                                                          United States Attorney
                                                          District of Massachusetts
Main Reception: (617) 748-3100                            John Joseph Moakley United States Courthouse
                                                          1 Courthouse Way
                                                          Suite 9200
                                                          Boston, Massachusetts 02210

                                                          November 28, 2018

Joshua S. Levy, Esq.
Ropes & Gray
Prudential Tower
800 Boylston Street
Boston, MA 02199-3600

          Re: United States v. ev3, Inc.

Dear Mr. Levy:

         The United States Attorney for the District of Massachusetts and the United States
Department of Justice, Consumer Protection Branch (jointly, “the United States”), and your
client, ev3, Inc. (“ev3” or “Defendant”), agree as follows with respect to the above-referenced
case:

          1.     Change of Plea

        At the earliest practicable date, Defendant shall waive indictment and plead guilty to the
Information attached to this Plea Agreement as Exhibit A charging it with a misdemeanor
violation of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 331(a), 333(a)(1).
Defendant expressly and unequivocally admits that it committed the crime charged in the
Information and is in fact guilty of the offense. Defendant also agrees to waive venue, to waive
any applicable statute of limitations, and to waive any legal or procedural defects in the
Information.

          2.     Penalties

          Defendant faces the following mandatory minimum and maximum penalties:

                 a.      A fine of $200,000, or twice the gross gain/loss, whichever is greater. See 18
                         U.S.C. § 3571(c), (d). The gross gain resulting from the offense is
                         $6,000,000. Thus, the maximum fine is $12,000,000;

                 b.      A term of probation of not more than five (5) years. See 18 U.S.C.
                         § 3561(c)(2);
             Case 1:18-cr-10461-JGD Document 8 Filed 12/07/18 Page 2 of 9




              c.   A mandatory special assessment of $125. See 18 U.S.C. § 3013;

              d.   Restitution to victims of the offense, if any; and

              e.   Forfeiture to the extent charged in the Information.

       3.     Fed. R. Crim. P. 11(c)(1)(C) Plea

        This Plea Agreement is made under Fed. R. Crim. P. 11(c)(1)(C), and Defendant’s guilty
plea will be tendered pursuant to that provision. In accordance with Rule 11(c)(1)(C), if the
District Court (“Court”) accepts this Plea Agreement, the Court must include the agreed
disposition in the judgment. If the Court rejects any aspect of this Plea Agreement, either the
United States or Defendant may deem the Plea Agreement null and void. Defendant understands
and acknowledges that it may not withdraw its pleas of guilty unless the Court rejects this Plea
Agreement under Fed. R. Crim. P. 11(c)(5).

       Defendant may seek sentencing by the District Court immediately following the Rule 11
plea hearing. The United States does not object to the Court proceeding to sentence Defendant
immediately following the Rule 11 plea hearing or in the absence of a Presentence Report in this
case. Defendant understands that the decision whether to proceed immediately with the
sentencing proceeding following the plea hearing, and to do so without a Presentence Report, is
exclusively that of the United States District Court.

       4.     Sentencing Guidelines

        The parties agree jointly to take the following positions at sentencing under the United
States Sentencing Guidelines (“USSG” or “Guidelines”). The parties also agree that, while the
fine provisions of the Guidelines do not apply to organizational defendants for misdemeanor
violations of the Federal Food, Drug, and Cosmetic Act, see USSG § 8C2.1, the following is
consonant with the Guidelines and takes into account ev3’s conduct under 18 U.S.C. §§ 3553
and 3572 and USSG § 8C2.10, as follows:

   •   The base fine is $6,000,000, because this was the reasonably estimated pecuniary gain to
       Defendant from the offenses. See USSG §8C2.4(a)(2);

   •   Pursuant to USSC § 8C2.5, the culpability score is seven (7), determined as follows:

       (a)    The base culpability score is five (5), pursuant to USSG § 8C2.5(a);

       (b)    Three (3) points are added because the organization had 200 or more employees and
              an individual within high-level personnel of the organization participated in,
              condoned, or was willfully ignorant of the offenses, pursuant to USSG
              § 8C2.5(b)(3)(A); and

       (c)    One (1) point is deducted pursuant to USSG § 8C2.5(g)(3);
             Case 1:18-cr-10461-JGD Document 8 Filed 12/07/18 Page 3 of 9




   •   Pursuant to USSG § 8C2.6, the appropriate multiplier range associated with a culpability
       score of seven is 1.4 to 2.8;

   •   Thus, pursuant to USSG § 8C2.7, the Guidelines fine range is $8,400,000 to $16,800,000;

   •   Disgorgement pursuant to USSG § 8C2.9 is not necessary.

        The parties further agree that there is no basis for a downward departure or deviation under
the USSG; and that a fine within the Guidelines fine range will result in a reasonable sentence,
taking into consideration all of the factors set forth in 18 U.S.C. §§ 3553(a) and 3572.

       The United States may, at its sole option, be released from its commitments under this
Plea Agreement, including, but not limited to, its agreement that Paragraph 5 constitutes the
appropriate disposition of this case, if at any time between Defendant’s execution of this Plea
Agreement and sentencing, Defendant:

       (a)    Fails to complete a factual basis for the pleas;

       (b)    Fails to truthfully admit Defendant’s conduct in the offenses of conviction;

       (c)    Falsely denies, or frivolously contests, relevant conduct for which Defendant is
              accountable under USSG § 1B1.3;

       (d)    Gives false or misleading testimony in any proceeding relating to the criminal
              conduct charged in this case and any relevant conduct for which Defendant is
              accountable under USSG § 1B1.3;

       (e)    Engages in acts that form a basis for finding that Defendant has obstructed or
              impeded the administration of justice under USSG § 3C1.1;

       (f)    Commits a crime; or

       (g)    Attempts to withdraw Defendant’s guilty plea.

       Nothing in this Plea Agreement affects the United States’ obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

       5.     Agreed Disposition

        Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the United States and Defendant agree that the
following is a reasonable and appropriate disposition of this case, taking into consideration all of
the factors set forth in 18 U.S.C. §§ 3553(a) and 3572:

              a.   a criminal fine in the amount of $11,900,000, to be paid within seven (7) days
                   of the date of sentencing;
            Case 1:18-cr-10461-JGD Document 8 Filed 12/07/18 Page 4 of 9




             b.    a mandatory special assessment in the amount of $125, payable to the Clerk of
                   the Court on or before the date of sentencing;

             c.    forfeiture in the amount of $6,000,000, to be paid within seven (7) days of the
                   date of sentencing;

             d.    the parties agree that the complication and prolongation of the sentencing
                   process that would result from an attempt to fashion a proper restitution order,
                   see 18 U.S.C. § 3663, outweighs the need to provide restitution to any non-
                   governmental victims in this case, since there are no such known victims here;
                   and

             e.    because Medtronic (1) acquired ev3 several years after the criminal conduct
                   that resulted in this plea agreement and had no prior knowledge of or
                   involvement in such conduct; (2) took significant steps to prevent any future
                   conduct of the kind that resulted in this plea agreement; (3) committed to
                   certain compliance provisions related to the medical devices at issue in this
                   case; and (4) agreed to make the results of certain compliance assessments
                   available to the United States (see Exhibit B, Medtronic Side Letter
                   Agreement), ev3 will not be placed on probation.

       6.    No Further Prosecution of ev3

        Pursuant to Fed. R. Crim. P. 11(c)(1)(A), the United States agrees that, other than the
charges in the attached Information, it shall not further prosecute ev3 or Medtronic for any
additional federal criminal charges with respect to the conduct: (a) covered by the Information;
(b) that was the subject of the investigation of ev3 by the federal grand jury in Massachusetts; or
(c) currently known to the United States regarding sales, promotion, and marketing practices in
connection with Medtronic’s Onyx Liquid Embolic System, the Axium Detachable Coil, and the
Concerto Detachable Coil. The United States also agrees that it shall not further prosecute ev3
or Medtronic for any federal criminal charges regarding the sales, promotion, and marketing
practices of Medtronic’s Solitaire Revascularization Device with respect to conduct currently
known to the United States.

        This declination is expressly contingent on (i) the guilty plea of ev3 to the attached
Information being accepted by the Court and not withdrawn or otherwise challenged by ev3; and
(ii) ev3’s performance of all of the obligations set forth in this Plea Agreement. If ev3’s guilty
plea is not accepted by the Court or is withdrawn for any reason, or if ev3 should fail to perform
an obligation under this Plea Agreement, this declination of prosecution shall be null and void.

        The United States reserves the right to prosecute any individual, including but not limited
to present and former officers, directors, employees, and other agents of ev3, in connection with
the conduct encompassed by this Plea Agreement, within the scope of the grand jury
investigation, or known to the United States.
     Case 1:18-cr-10461-JGD Document 8 Filed 12/07/18 Page 5 of 9



7.    Waiver of Right to Appeal and to Bring Future Challenge

      a.   Defendant has conferred with its attorney and understands that it has the right
           to challenge its conviction in the United States Court of Appeals for the First
           Circuit (“direct appeal”). Defendant also understand that, in some
           circumstances, Defendant may be able to challenge its conviction in a future
           proceeding (collateral or otherwise), such as pursuant to a motion under 28
           U.S.C. § 2255 or 28 U.S.C. § 2241. Defendant waives any right to challenge
           Defendant’s conviction on direct appeal or in any future proceeding (collateral
           or otherwise).

      b.   Defendant has conferred with its attorney and understands that defendants
           ordinarily have a right to challenge in a direct appeal their sentences
           (including any orders relating to supervised release, fines, forfeiture, and
           restitution) and may sometimes challenge their sentences (including any
           orders relating to supervised release, fines, forfeiture, and restitution) in a
           future proceeding (collateral or otherwise), such as pursuant to 28 U.S.C.
           § 2255, 28 U.S.C. § 2241, or 18 U.S.C. § 3582. The rights that are ordinarily
           available to a defendant are limited when a defendant enters into a Rule
           11(c)(1)(C) agreement. In this case, Defendant waives any rights Defendant
           may have to challenge the agreed-upon sentence (including any agreement
           relating to supervised release, fines, forfeiture, and restitution) on direct
           appeal and in a future proceeding (collateral or otherwise), such as pursuant to
           28 U.S.C. § 2255 and 28 U.S.C. § 2241. Defendant also waives any right
           Defendant may have under 18 U.S.C. § 3582 to ask the Court to modify the
           sentence, even if the USSG are later amended in a way that appears favorable
           to Defendant. Defendant also agrees not to challenge the sentence in an
           appeal or future proceeding (collateral or otherwise) even if the Court rejects
           one or more positions advocated by any party at sentencing. In sum,
           Defendant understands and agrees that in entering into this Plea Agreement,
           the parties intend that Defendant will receive the benefits of the Plea
           Agreement and that the sentence will be final.

      c.   The United States agrees that it will not appeal the imposition by the Court of
           the sentence agreed to by the parties as set out in Paragraph 5, even if the
           Court rejects one or more provisions advocated by either party at sentencing.

      d.   Regardless of the previous subparagraphs, Defendant reserves the right to
           claim that: (i) Defendant’s lawyer rendered ineffective assistance of counsel
           under Strickland v. Washington; or (ii) the prosecutors in this case engaged in
           misconduct that entitles Defendant to relief from Defendant’s conviction or
           sentence.
            Case 1:18-cr-10461-JGD Document 8 Filed 12/07/18 Page 6 of 9



       8.    Forfeiture

        Defendant understands that the Court will, upon acceptance of Defendant’s guilty pleas,
enter an order of forfeiture as part of Defendant’s sentence, and that the order of forfeiture may
include assets directly or indirectly traceable to Defendant’s offense, any medical device that is
adulterated when introduced into or while in interstate commerce or while held for sale after
shipment in interstate commerce, or which may not, under the provisions of 21 U.S.C. § 331, be
introduced into interstate commerce, pursuant to 18 U.S.C. § 982(a)(7), 21 U.S.C. § 334, and 28
U.S.C. § 2461(c), substitute assets, and/or a money judgment equal to the value of the property
derived from the offense.

        The assets to be forfeited specifically include, without limitation, a forfeiture money
judgment in the amount of $6,000,000 in United States Currency. Defendant admits that
$6,000,000 in United States currency is subject to forfeiture on the grounds that it constitutes, or
is derived from, gross proceeds traceable to the commission of the Offense documented in the
Information and/or constitutes substitute assets representing the value of the medical devices that
were adulterated when introduced into or while in interstate commerce or while held for sale
after shipment in interstate commerce, or which may not, under the provisions of 21 U.S.C.
§ 331(a), be introduced into interstate commerce, pursuant to 18 U.S.C. § 982(a)(7), 21 U.S.C.
§ 334, and 28 U.S.C. § 2461(c).

        Defendant agrees to consent to the entry of orders of forfeiture for such property,
including the entry of a forfeiture money judgment in the amount of $6,000,000 in United States
currency, and Defendant waives the requirements of Federal Rules of Criminal Procedure
11(b)(1)(J), 32.2, and 43(a) regarding notice of the forfeiture in the charging instrument, advice
regarding the forfeiture at the plea hearing, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment. Defendant understands and agrees that forfeiture
shall not satisfy or affect any fine, lien, penalty, restitution, or any other debt owed to the United
States.

         Defendant agrees to assist fully in the forfeiture of the foregoing assets. Defendant
agrees to promptly take all steps necessary to pass clear title to any substitute assets to the United
States, including but not limited to executing any and all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction
of the United States, and taking whatever steps are necessary to ensure that assets subject to
forfeiture are not sold, disbursed, wasted, hidden or otherwise made unavailable for
forfeiture. Defendant further agrees (a) not to assist any third party in asserting a claim to the
forfeited substitute assets in an ancillary proceeding, and (b) to testify truthfully in any such
proceeding.

        Defendant agrees to assist fully in the forfeiture of the foregoing assets. Defendant also
agrees to waive all constitutional, legal, and equitable challenges (including direct appeal, habeas
corpus, or any other means) to any forfeiture carried out in accordance with this Plea Agreement.
Defendant agrees not to challenge or seek review of any civil or administrative forfeiture for any
property subject to forfeiture under this Plea Agreement, and will not assist any third party with
regard to such challenge or review.
          Case 1:18-cr-10461-JGD Document 8 Filed 12/07/18 Page 7 of 9




        Defendant hereby waives and releases any claims it may have to any vehicles, currency,
or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and
prosecution of this case, and consents to the forfeiture of all such assets.

       9. Civil Liability

        By entering into this Plea Agreement, the United States does not compromise any civil or
administrative liability, including but not limited to any tax liability, Defendant may have
incurred or may incur as a result of Defendant’s conduct and pleas of guilty to the charges
specified in Paragraph 1 of this Plea Agreement.

       10. Waiver of Defenses

       Should Defendant move to withdraw or otherwise challenge its guilty plea at any time,
should Defendant breach this Plea Agreement, or should the Court reject the parties’ agreed-
upon disposition in this case or any other aspect of this Plea Agreement, Defendant agrees to
waive any defenses based upon the statute of limitations, the constitutional protection against
pre-indictment delay, and the Speedy Trial Act with respect to any and all charges that could
have been timely brought or pursued as of the date of this Plea Agreement.

       11. Breach of Plea Agreement

        If the United States determines that ev3 has failed to comply with any provision of this
Plea Agreement, the United States may, at its sole option, be released from its commitments
under this Plea Agreement in its entirety by notifying ev3, through counsel or otherwise, in
writing. The United States may also pursue all remedies available under the law, even if it elects
not to be released from its commitments under this Plea Agreement. ev3 recognizes that no such
breach by ev3 of an obligation under this Plea Agreement shall be grounds for withdrawal of its
guilty plea. ev3 understands that should it breach any provision of this Plea Agreement, the
United States will have the right to use against ev3 before any grand jury, at any trial or hearing,
or for sentencing purposes, any statements that may be made by ev3, and any information,
materials, documents, or objects that may be provided by it to the government subsequent to this
Plea Agreement, without any limitation.

        ev3 understands and agrees that failure to comply fully with the terms of this Rule
11(c)(1)(C) Plea Agreement and its agreed-upon criminal disposition will constitute a breach of
this Plea Agreement.

        In the event ev3 at any time hereafter breaches any provision of this Plea Agreement, ev3
understands that (1) the United States will, as of the date of that breach, be relieved of any
obligations it may have in this Plea Agreement, including but not limited to the promise not to
further prosecute ev3 as set forth in this Plea Agreement, and (2) ev3 will not be relieved of its
obligation to make the payments set forth in this Plea Agreement nor will it be entitled to return
of any monies already paid. Moreover, in the event of a breach of this Plea Agreement, ev3
           Case 1:18-cr-10461-JGD Document 8 Filed 12/07/18 Page 8 of 9



understands and agrees that the United States may pursue any and all charges that might
otherwise have been brought but for this Plea Agreement, and ev3 hereby waives, and agrees it
will not interpose, any defense to any charges brought against it that it might otherwise have
under the Constitution for pre-indictment delay, any statute of limitations, or the Speedy Trial
Act.

       12. Who Is Bound by Plea Agreement

        On the matters set forth in Paragraph 6 above, this Plea Agreement is binding upon ev3,
the Office of the United States Attorney for the District of Massachusetts, the United States
Attorney’s Office for each of the other 93 judicial districts of the United States, and the
Consumer Protection Branch of the United States Department of Justice. (See Letter to United
States Attorneys’ Offices attached hereto as Exhibit C). ev3 understands that this Plea
Agreement does not bind: (i) any state or local prosecuting authorities; (ii) the Fraud Division of
the U.S. Department of Justice with respect to possible violations of the Foreign Corrupt
Practices Act, the Anti-Kickback Statute, and related offenses, which investigations are
specifically excluded from the release in Paragraph 6; (iii) the Tax Division of the U.S.
Department of Justice; or (iv) the Internal Revenue Service of the U.S. Department of the
Treasury.

       13. Corporate Authorization

       ev3’s acknowledgement of this Plea Agreement and execution of this Plea Agreement is
attached as Exhibit D.

       14. Complete Agreement

        This Plea Agreement and the attachments hereto set forth the complete and only
agreement between the parties relating to the disposition of the Information described in
Paragraph 1. No promises, representations, or agreements have been made other than those set
forth in this Plea Agreement and its attachments. This Plea Agreement supersedes prior
understandings, if any, of the parties, whether written or oral. This Plea Agreement can be
modified or supplemented only in a written memorandum signed by the parties or on the record
in Court.

        If this letter accurately reflects the agreement between the United States and your client,
ev3, please have the authorized representative of ev3 sign the Corporate Acknowledgment of
Plea Agreement, and please sign the certification (Exhibit D). Return the original of the
Corporate Acknowledgment of Plea Agreement to DOJ Trial Attorney Matthew J. Lash.
Case 1:18-cr-10461-JGD Document 8 Filed 12/07/18 Page 9 of 9
